Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000451
                                                       07-NOV-2012
                        NO. SCWC-11-0000451            12:09 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

         LISA ANN PALI, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (ICA NO. CAAP-11-0000451; CR. NO. 05-1-0366(2))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
                   McKenna, and Pollack, JJ.)

          The Application for Writ of Certiorari filed on

September 24, 2012 by Petitioner/Defendant-Appellant Lisa Ann

Pali is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

held in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, November 7, 2012.

Summer M.M. Kupau,                 /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Artemio C. Baxa,
for respondent                     /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack